—Order, Supreme Court, Bronx *225County (Jerry Crispino, J.), entered September 9, 1999, which, insofar as appealed from, granted plaintiffs motion to restore the action to the trial calendar, unanimously affirmed, with costs.
Plaintiffs representations as to the difficulties he had finding a new attorney after his first attorney retired from the practice of law suffice to excuse his nonappearance at the pretrial conference, and the nine months it then took for him to move to restore the action to the calendar. Defendant shows no prejudice attributable to this nine-month delay. Concur — Tom, J. P., Ellerin, Lerner, Andrias and Saxe, JJ.